— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered May 20, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to show how the trial court’s comments during the course of the trial prejudiced him. As the court rebuked both defense counsel and the prosecution in order to control the proceedings before it, the court legitimately exercised its prerogative.
The propriety of the trial court’s instruction on interested witnesses is unpreserved for appellate review (see; People v Moore, 149 AD2d 629; People v Mercado, 135 AD2d 661). In any event, the charge was proper. We find that the sentence imposed was not excessive given the seriousness of the crime and the defendant’s extensive criminal history (see, People v Suitte, 90 AD2d 80). We have examined the defendant’s remaining contentions and find that they are either unpreserved *412for appellate review or without merit (see, CPL 470.05 [2]). Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.